          Case 1:20-cv-00502-TCB Document 161 Filed 06/09/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
____________________________________
                                     )
MACHELLE JOSEPH,                     )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )
                                     )
BOARD OF REGENTS OF                  )
THE UNIVERSITY SYSTEM                )
OF GEORGIA and                       ) Civil Action No.:
GEORGIA TECH ATHLETIC                ) 1:20-CV-00502-TCB
ASSOCIATION.                         )
                                     )
                                     )
          Defendants.                )
____________________________________)

                         CERTIFICATE OF SERVICE

      I hereby certify that I have, on June 9, 2021, served PLAINTIFF’S FIRST

REQUESTS FOR ADMISSION TO DEFENDANT GEORGIA TECH

ATHLETIC ASSOCIATION by electronic mail to the following attorneys of

record:

      Courtney Poole (cpoole@law.ga.gov)
      Katherine Powers Stoff (kstoff@law.ga.gov)
      Christopher Paul Galanek (chris.galanek@bclplaw.com)
      Tania Christine Faransso (tania.faransso@wilmerhale.com)
      Jamie Yood (Jamie.yood@wilmerhale.com)
Case 1:20-cv-00502-TCB Document 161 Filed 06/09/21 Page 2 of 2




                            June 9, 2021

                            By: /s/ Joseph E. Abboud
                                Joseph E. Abboud
                                Admitted pro hac vice

                                 Counsel for Plaintiff
